Case
Case 1:21-mc-00514-GHW
     1:21-cv-06104-JSR Document
                        Document143 Filed
                                    Filed 07/26/21
                                          07/13/21 Page
                                                   Page 11 of
                                                           of 22




                                         USDC SDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
                                         DOC #:
                                         DATE FILED: 7/13/2021
Case
Case 1:21-mc-00514-GHW
     1:21-cv-06104-JSR Document
                        Document143 Filed
                                    Filed 07/26/21
                                          07/13/21 Page
                                                   Page 22 of
                                                           of 22
